Citation Nr: 1733147	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-06 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for tinea corporis of the scalp and body.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The increased rating claim for the skin disability previously came before the Board in February 2017.  The Board indicated at that time that the disposition of the issue was stayed, as it may have been affected by the pending appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016), a decision of the United States Court of Appeals for Veterans Claims (Court), which was pending before the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit has since issued a decision and the stay is no longer in effect.  See Johnson v. Shulkin, No. 16-2144, 2017 WL 2989492 (Fed. Cir. July 14, 2017).

Also, in the February 2017 decision, the Board remanded the Veteran's claim for an increased rating for his left knee disability for further development.  The record shows that the agency of original jurisdiction (AOJ) has not yet completed the development, readjudicated the claim or re-certified the issue to the Board.  Accordingly, the Board will defer a decision on this claim pending further action by the AOJ.

Also, as noted in February 2017, to the extent the Veteran has more recently appealed any issues, it appears that the AOJ is presently developing and considering them.  Should any other issues become perfected on appeal, the Board will address them in a future, separate decision if in order.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In February 2017, the Board granted the Veteran's service connection claim for the skin disorder urticaria, as related to service-connected tinea corporis.  The Board granted the claim, in part, due to a positive August 2015 private medical opinion.  The August 2015 physician reported it is more likely than not that the claimed skin conditions are related to the Veteran's in-service tinea corpora.  She stated his dermatitis/eczema and urticaria (hives) affects more than 40 percent of his entire body area; his acne rosacea affects more than 40 percent of the face, neck, and other areas; and that he also suffers from allergic reaction.  She indicated these skin conditions can be triggered by environmental factors that he had been exposed to while in service.  

It appears that the AOJ is undertaking a VA examination for the newly service-connected skin condition and the Board finds that the tinea corporis claim should be remanded to address the severity of all of the Veteran's service-connected skin conditions.

Lastly, in light of the remand, updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records since February 2017.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected skin disorder(s) (and specifically the tinea corporis).  The entire electronic claims file must be reviewed.  All appropriate testing must be conducted and complaints and clinical manifestations must be reported in detail.  The examiner must describe the nature, current severity, and all symptoms associated with the skin disorder(s).

When reassessing the severity of the Veteran's skin disorder, the examiner must specifically discuss:

(1)  the percentage of the entire body that is affected as well as a description of each area affected;

(2)  the percentage of the exposed areas of the body that are affected; and

(3)  whether treatment requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the annual duration in weeks that are required.

In arriving at his or her findings of percentage of body part affected, the examiner must take into account the frequency and duration of exacerbations and remissions and the historical record.

A complete rationale must be provided for all opinions expressed.

3.  Finally, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

